DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities:
Paragraph 0046 – line 8, “120a, 120b” should be –102a, 102b--.
  Appropriate correction is required.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, reference to a fourth member at the beginning of line 4 is somewhat confusing as it is not clear if/how the member relates back to the previously introduced fourth member.  Additionally in view of this, “the fourth member” bridging lines 4 and 5 lacks clear antecedent basis.  If the term –the—were inserted after “a length of” on line 4, the rejections would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stevens ‘496.
Claim 1, Stevens teaches an assembly (10) for preventing cargo from sliding around a cargo area of a vehicle (figure 1) comprising a plurality of first members (14+) with a length based on a length of the cargo area, a plurality of second members (16+) connected to an inner side of the plurality of first members to couple the first members together (see column 3 line 64 through column 4, line 2 etc.), and a plurality of third members (22,26+) with a first end connected to an outer side of the plurality of first members wherein a length of the third members is selected so that a second end of the third members is configured to engage an inner side surface of the cargo area as broadly claimed (column 4, lines 3-12 etc.).  Additionally note, the Stevens device is deemed functional as recited.  Moreover, in as much as the vehicle and bed per se are not positively recited elements of the claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claims 2 and 18, first members 14 and 20 define first members connected end to end and the device is configured as broadly claimed.
Claim 5, the device is configured as broadly claimed.
Claims 8, 10, and 11, element 20 is fairly readable on a fourth member such that the device is configured as broadly claimed.  Additionally note, the Stevens device is deemed functional as recited.  Moreover, in as much as the vehicle and bed per se are not positively recited elements of the claimed combination, the functional/positional language relating thereto is given little patentable weight.

Claim 15, the device could be used in an SUV and is configured as broadly claimed.  Additionally note, the Stevens device is deemed functional as recited.  Moreover, in as much as the vehicle/SUV per se is not a positively recited element of the claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 17, the device is configured as broadly claimed.  See also discussion of elements regarding claim 1 above.
With additional regard to claim 18, the members are oriented as broadly claimed.
Claim 19, element 20 defines a fourth member and the device is configured as broadly claimed and as best understood.

Claim(s) 1, 5, 6, 8, 10-12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behlman ‘205.
Claim 1, Behlman teaches an assembly (10 – figure 1 embodment) for preventing cargo from sliding around a cargo area of a vehicle  comprising a plurality of first members (16+, embodiment with continuous member at 14,18 – see column 2 – line 62 through column 3 – line 2) with a length based on a length of the cargo area, a plurality of second members (28,29) connected to an inner side of the plurality of first members to couple the first members together, and a plurality of third members (13,19 – i.e. as connected to continuous first member embodiment of elements 14,18 referenced above) with a first end connected to an outer side of the plurality of first members wherein a length of the third members is selected so that a second end of the third members is could engage an inner side surface of 
Claim 5, the device is configured as broadly claimed.
Claim 6, see figures 1 and 2.
Claims 8, 10, and 11, element 15 is fairly readable on a fourth member such that the device is configured as broadly claimed.  Additionally note, the Behlman device is deemed functional as recited.  Moreover, in as much as the vehicle and bed per se are not positively recited elements of the claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 12, the device is configured as broadly claimed.  Additionally note, the Behlman device is deemed functional as recited.  Moreover, in as much as the vehicle and bed per se are not positively recited elements of the claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 15, the device could be used in an SUV and is configured as broadly claimed.  Additionally note, the Behlman device is deemed functional as recited.  Moreover, in as much as the vehicle/SUV per se is not a positively recited element of the claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 16, see column 4, lines 1-7.

Claim(s) 1-2, 4, 5, 7, 8, 10-12,  and 17-19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers ‘854.
Claim 1, Rogers teaches an assembly (figure 1) for preventing cargo from sliding around a cargo area of a vehicle (figure 2) comprising a plurality of first members (at 10,12) with a length based on a length of the 
Claim 2, first members 10a and 10b (or 12a and 12b) read on end to end first members which are configured to define a length as broadly claimed – figure 2 etc.
Claim 4, at least elements 50 define connector plates, elements 52 define fasteners, and elements 54 define openings as broadly claimed.
Claim 5, the device is configured as broadly claimed.
Claim 7, fasteners 82 connect the first members and the second members to form a plurality of interior areas (figure 2). The device is configured as broadly claimed.
Claim 8, elements 26, 30 define fourth members and are configured for engagement as broadly claimed.
Claims 10, 11, and 12, the device is configured as broadly claimed.
Claim 17, the device is configured as broadly claimed.  Note also discussion regarding the elements referenced in claim 1 above.
Claim 18, again note first members (10a, 10b and/or 12a, 12b) connected end to end as broadly claimed.  The device is operable and configured as broadly claimed – figure 2 etc.
Claim 19, at least elements 26 and 30 read on fourth members and the device is configured as broadly claimed and as best understood.

Claim(s) 1-3, 5-6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blankenburg et al. ‘941.
Claim 1, Blankenburg teaches an assembly (figure 1) for preventing cargo from sliding around a cargo area of a vehicle  comprising a plurality of first members (e.g. the rearmost line of four joined panels 20 as seen in figure 1 and the next closest line of four joined panels 20 as seen in figure 1) with a length based on a length of the cargo area as broadly claimed, a plurality of second members (e.g. the two central lines of three joined panels 20 as seen in figure 1) connected to an inner side of the plurality of first members to couple the first members together, and a plurality of third members (e.g. the two outermost lines of three joined panels 20 as seen in figure 1) with a first end connected to an outer side of the plurality of first members as broadly claimed and wherein a length of the third members could be selected so that a second end of the third members engages an inner side surface of the cargo area.  Note, the Blankenburg device is deemed functional as recited.  Moreover, in as much as the vehicle and bed per se are not positively recited elements of the claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 2, two of the panels 20 of the first members read on end to end first members which are configured to define a length as broadly claimed – figure 1 etc.
Claim 3, the end to end connection is deemed to define a tongue and groove connection as broadly claimed – e.g. see figure 4 connection.
Claim 5, the device is configured as broadly claimed.
Claim 6, the second members are connected to the first members in a tongue and groove connection as broadly claimed.
Claim 12, the device is configured as broadly claimed.  Additionally note, the Blankenburg device is deemed functional as recited.  Moreover, in as much as the vehicle and bed per se are not positively .

Claim(s) 1, 2, 4-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter  et al. ‘007.
Claim 1, Porter teaches an assembly (figure 3) for preventing cargo from sliding around a cargo area of a vehicle  comprising a plurality of first members (e.g. the left and right lines of four attached tube members 34 extending the length of the cargo bed as seen in figure 3) with a length based on a length of the cargo area as broadly claimed, a plurality of second members (e.g. the two central lines of two joined tube members 34 as seen in figure 3) connected to an inner side of the plurality of first members to couple the first members together, and a plurality of third members (e.g. the two right and left top-most connectors 28 engaging grooves 14 as seen in figure 3) with a first end connected to an outer side of the plurality of first members as broadly claimed and wherein a length of the third members could be selected so that a second end of the third members engages an inner side surface of the cargo area.  Note, the Porter device is deemed functional as recited.  Moreover, in as much as the vehicle and bed per se are not positively recited elements of the claimed combination, the functional/positional language relating thereto is given little patentable weight.
Claim 2, two of the tube members 34 of the first members read on end to end first members which are configured to define a length as broadly claimed – figure 3 etc.
Claim 4, the top plate portion of connector 26 connecting the end to end first members defines a connector plate relying on a plurality of holes and fasteners as broadly claimed – see figure 2 etc.
Claim 5, the device is configured as broadly claimed.
Claim 7, the device elements are secured by fasteners as broadly claimed.

Claim 9, the relied upon fourth members are secured via fasteners and the device is configured as broadly claimed.

Claims 13-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ricard and Hill are cited as additional examples of vehicle bed cargo securing assemblies known in the art.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.







/STEPHEN T GORDON/Primary Examiner, Art Unit 3616